Alexander, J.
(concurring in part, dissenting in part) — I agree with the result reached by the majority in State v. Jines, No. 66522-2, and State v. Hunnel, No. 66523-1. I write separately, however, because I believe that the majority uses language which is overbroad in regard to the application of the rule we established in State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986). In addition, based upon the factual record before us, I dissent from the majority’s decision in State v. Parker, No. 66147-2, to the effect that the methamphetamines found in Farker’s purse should be suppressed.
The majority concludes that if an officer “know[s] or should know certain containers within [a] vehicle belong to *518nonarrested occupants, such containers may not be searched absent an independent, objective basis to believe the containers hold a weapon or evidence.” Majority op. at 505 (emphasis added). While I agree with the majority’s conclusion that if officers of the law “know” that a container belongs to a passenger it may not be searched incident to the arrest of the driver, I disagree that the officers should be similarly inhibited if they merely “should know.” I reach that conclusion because the “should know” feature of the majority opinion injects a subjective standard that runs counter to the rationale we set forth in Stroud. See Stroud, 106 Wn.2d at 151 (“A highly sophisticated set of rules . . . requiring the drawing of subtle nuances and hairline distinctions, may be the sort of heady stuff upon which the facile minds of lawyers and judges eagerly feed, but they may be ‘literally impossible of application by the officer in the field.’ ”) (citations omitted). Unfortunately, under the majority’s holding police officers would be required to draw exactly the types of “subtle nuances and hairline distinctions” which Stroud decries. Notwithstanding my concern with the broad language of the majority opinion, however, I agree that Hunnel’s and Jines’s convictions should be reversed. In both of those cases the officers knew that the items searched belonged to the nonarrested passengers.
In regard to Parker, I dissent. I do so because, in my view, the search of the passenger’s purse was lawful notwithstanding the fact that the officers knew that the purse belonged to the passenger, Parker, and not to the driver, Thomas. This conclusion follows from the fact that the police may, after arresting a person, search the area that was within the arrestee’s immediate control prior to the arrest. See, e.g., State v. Johnson, 128 Wn.2d 431, 451, 909 P.2d 293 (1996) (“The scope of a search incident to a lawful arrest includes a search of the immediately surrounding area or the area within the ‘immediate control’ of the person arrested.”) (citation omitted); State v. Boyce, 52 Wn. App. 274, 277, 758 P.2d 1017 (1988) (stating that pursuant to a search incident to an arrest, the police may *519search “the area within the arrestee’s immediate control.”). The record indicates that Thomas admitted to an officer that the large sum of cash that the officer had observed lying on top of Parker’s purse had been placed there by him. Accordingly, it follows that because Thomas had access to Parker’s purse, the purse was within his “immediate control,” and was subject to search by the arresting officer. Consequently, I would uphold the Court of Appeals’ decision affirming the trial court’s denial of Parker’s motion to suppress and her conviction.